DETAILED ACTION
In response to the Amendments filed on January 25, 2021, claims 1-5, 8, and 9 are amended; claims 12, 14-20, and 25-30 are cancelled; and claims 31-35 are newly added. Currently, claims 1-10, 13, and 31-35 are now pending and further examined below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.

Claim Interpretation
The term “pre-filled” is means that the bag or bag set is filled with the analgesic of anesthetic drug by a pharmaceutical company, in such a way that it can be shelved and/or supplied by conventional pharmaceutical supply chain” on instant pg. 3, lines 25-28.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 	“a mechanism to unlock a closed drug cassette” as being the RFID/NFC system because while the instant specification does not explicitly recite that the RFID/NFC system being such mechanism, the RFID/NFC system is the only structure mentioned in the instant specification as having the ability to unlock a closed drug cassette when it is placed on the pump and is authorized by the system for infusion, see instant pg. 9, lines 26-27.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “at least one means” on lines 15-16 of claim 1. It is noted that the claim continues to requiring the label/marking on the drug storage bag see line 19 and the instant disclosure discloses that such structure allows for the drug storage bag to be customized for a specific pump or pump group, see pg. 4, lines 21-30. Therefore, the claim is reciting the structure of drug storage bag being customized for a specific pump or pump group.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1-10, 13, and 31-35 are objected to because of the following informalities: 
Claim 1: the recitations of “the infusion protocol” (line 27); “and concentration” (line 29), and “a mobile or internet application connected to or communicating the pump locally” (lines 33-34) are each suggested to be recited as --and the drug concentration-- since this is the second recitation of the limitation; as --an infusion protocol-- since this is the first recitation of the limitation; and as --a mobile application or an internet application connected to or communicating with the pump locally--so as to avoid confusion of claim scope. 
Claim 4: the recitation of “the surface” should be recited as --a surface -- since this is the first recitation of the limitation.
Claim 8: the recitation of “the analgesic effect” should be recited as --the analgesic effect-- since this is the first recitation of the limitation.
Claims 2-10, 13, and 31-35 are objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 13, and 31-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the recitation of “wherein the mobile or internet application permits control of administration route by the patient” appears to be new matter because the instant disclosure does not appear to provide support for the full scope of this limitation. Specifically, it is noted that the instant disclosure provide support for that through the mobile application, additional information arrives to the pump including the control of the administration route by the patient, see instant pg. 10, lines 16-21 (or [0051] of the publication). However, the instant disclosure does not provide support the control of the administration route by the patient through the internet application. Accordingly, for the purpose of continuous examination, the recitation is interpreted as requiring that the mobile application permits the control of administration route by the patient.  Applicant is suggested to amend the claim to clarify the scope so as to avoid the new matter issue above or cite appropriate support for this full scope of the limitation.
Regarding claim 33, similar to the above issue for claim 1, the instant disclosure does not appear to provide support for the full scope of the recitation of “the mobile or internet application permits patient control of the IV administration” It is noted that instant pg. 5, lines 1-4 (or [0019] of the publication) only provide support for the administration route being an IV 
Regarding claim 34, similar to the above issue for claim 33, the instant disclosure does not appear to provide support for the full scope of the claim. First, as explained above, the recitation of “or internet application” appears to be new matter because the instant disclosure only appears to provide support for the mobile application controlling the administration route in instant pg. 10, lines 16-21. Secondly, while instant pg. 5, lines 1-4 (or [0019] of the publication) only provide support for the administration route being an IV route but does not further disclose that the central nerve block being an administration route. Instead, as best understood from instant pg. 1, line 3, it appears that the route to achieve a central nerve block is spinal or epidural anaesthesia. Therefore, the claim limitation appears to be a recitation of new matter since pg. 10, lines 16-21 only provide sufficient support for the patient through the mobile application control of the administration route for achieving a central nerve block (i.e., spinal or epidural anaesthesia) but not the administration of the central nerve block itself. Therefore, for the purpose of continuous examination, the recitation is interpreted as requiring that the mobile application permits patient control of administration route of spinal or epidural in order to achieve a central nerve block.  Applicant is suggested to amend the claim to clarify 
Regarding claim 35, similar to the above issue for claim 33, the instant disclosure does not appear to provide support for the full scope of the claim. First, as explained above, the recitation of “or internet application” appears to be new matter because the instant disclosure only appears to provide support for the mobile application controlling the administration route in instant pg. 10, lines 16-21. Secondly, again instant pg. 5, lines 1-4 (or [0019] of the publication) only provide support for the administration route being an IV route and for administering the analgesic drug and/or anaesthetic drug through the peripheral nerve block but does not further disclose that the administration route for achieving peripheral nerve block. Unlike for the limitation of claim 34, the instant disclosure does not appear to explicitly provide support for an administration route for the peripheral nerve block. Therefore, as best understood for the purpose of continuous examination, the recitation is interpreted as requiring that the mobile application permits patient control of the final infusion protocol for peripheral nerve block.  Applicant is suggested to amend the claim to clarify the scope so as to avoid the new matter issue above or cite appropriate support for this full scope of the limitations.
Claims 2-10, 13, and 31-35 are also rejected for incorporating the above new matter through their respective claim dependencies. 

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 13, and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “the information provided to the pump from the label/marking concerning the drug type and concentration enables the right and/or automatic choice of the infusion protocol” on lines 28-30 in combination with the recitation of “optionally for wireless transmission of the infusion protocol” on line 27 is confusing because line 27 is the first recitation of any infusion protocol. Therefore, since the first recitation of an infusion protocol is recited as an optional feature, it is unclear 1) whether the recitation of lines 28-30 is only required if the information of lines 24-27 requires the optional wireless transmission of the infusion protocol, 2) whether the recitation of lines 28-30 is requiring that the wireless transmission of the infusion protocol required feature since this is the first recitation of an infusion protocol in the claim, or 3) whether the recitation of “the infusion protocol” in lines 29-30 is requiring the same or different infusion protocol from the recitation in line 27. However, as best understood, the claim is interpreted as follow:
line 27 is interpreted requiring that it is the wireless transmission that is optional not the infusion protocol itself. Instead, the information of lines 24-27 provided to the 
lines 28-30 is interpreted as requiring that “the right and/or automatic choice of the infusion protocol” be an infusion protocol that is determined using the drug type and concentration information such as the final infusion protocol of instant pg. 10, line 20, see lines 13-24 for how the final infusion protocol is determined.
Appropriate clarification is required for the recitation of “infusion protocol” in the claim to clarify the above confusion.
Further regarding claim 1, claim limitation “a protection means against abuse” in line 31 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the recitation of means is coupled with the function of “protection…against abuse” and the claim does not recite structure, material, or acts performing the entire claimed function. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the instant disclosure only discloses that a prefilled storage bag or drug cassette being protected against abuse in instant pg. 3, lines 13-14 and that the system comprises a protection means against abuse in instant pg. 9, line 8. However, the instant disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
claim 1, the following recitations are also confusing:
“wherein the drug and medical device system comprising a drug storage bag” on lines 11-12 is confusing because it is unclear if the claim is further requiring that the drug storage bag or storage bag set of line 8 being a drug storage bag or if the recitation is requiring a second storage bag different from the drug storage bag or storage bag set of line 8. However, as best understood for the purpose of continuous examination, the recitation is interpreted as referring to the same drug storage bag of line 8;
“the right…choice” on line 29 lack antecedent basis and is confusing since this is the first recitation of any right choice. However, it is unclear what the metes and bounds for the claimed “right…choice.” What are the requirements that make the choice right versus not right? However, as best understood from the instant disclosure, the right choice of infusion protocol is enabled by a direct one to one information provision to the pump from the drug label/marking concerning the drug type and concentration, see instant pg. 10, lines 13-15. Therefore, it is suggested that applicant consider further amending to clarify the claim. However, for the purpose of continuous examination, as presently recited, the claim is interpreted as requiring that the chosen infusion protocol for the pump after the pump is provided information from a label/marking concerning the drug type and concentration as being the right choice of infusion protocol since it is the chosen infusion protocol.
“the integrated function” on line 37 lack antecedent basis and is confusing because this is the first recitation of an integrated function. However, the claim already recites a function of the pump in lines 32-33 so it is unclear whether the integrated 
Regarding claim 5, the recitation of “wherein a single…packaging” is confusing because it is unclear whether the claim is further requiring a single storage bag or a multitude of storage bags in addition to the drug storage bag or a storage bag set of claim 1, line 8. Moreover, if line 11 of claim 1 requires a different drug storage bag than interpreted above as being the same as the drug storage bag or a storage bag set of claim 1, line 8, then it is also unclear whether the recitation in claim 5 is referring to the drug storage bag or a storage bag set of claim 1, line 8, the drug storage bag of claim 1, line 11, or another different single storage bag and/or multitude of storage bags. However, as best understood for the purpose of continuous examination, the recitation of claim 5 is interpreted as further requiring that in the case of the drug storage bag or storage bag set of line 8 of claim 1 is a single storage bag, the single storage bag is equipped with an individual external packaging and/or in the case of the drug storage bag or storage bag set of line 8 of claim 1 is a multitude of storage bags, the multitude of storage bags is equipped with a collective packaging.
Claims 2-10, 13, and 31-35 are also rejected for incorporating the above confusion through their respective claim dependencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-10, 13, and 31-33, as best understood (see above for additional interpretation details), are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson (US Pat. No. 5,935,099) in view of Flaherty (US Pub. No. 2002/0072733 A1) and Gustafsson (US Pat. No. 6,007,529).
Claim 1. Peterson discloses a drug and medical device system for administering an analgesic and/or an anesthetic drug (col. 8, lines 46-49; i.e., analgesic) to a patient via IV route 
a pump (100) for administering at least one analgesic and/or anesthetic drug (col. 8, lines 46-49),
a drug storage bag or a storage bag set (104) (col. 4, lines 3-9; i.e., cassette 104 comprises a fluid reservoir 108 as illustrated in Fig. 1  contained within cassette 104 or Fig. 3 for remote fluid reservoir), wherein since Peterson discloses that pump 100 being used for delivery of analgesics (col. 30, lines 4-7) and that cassette 104 comprises a indicia indicating the type of drug, the centration of the drug, and the volume of the fluid reservoir or the amount of drug pump per activation of the pump (col. 37, lines 51-57), a skilled artisan would have recognized that when pump 100 is being used for pain control therapy or patient controlled analgesia, fluid reservoir 108 of cassette 104 would be pre-filled with the analgesic so that when cassette 104 is mounted to pump 100, the indicia on the cassette can be identified by the cassette identification system for operation of the pump to deliver analgesics;
wherein the drug storage bag is customized for a specific pump or pump group by at least one means (i.e., cassette identification system) whereby the pump and the storage bag or storage bag set communicate with each other to coordinate administration of the at least one analgesic and/or anesthetic drug to the patient (i.e., cassette 104 is customized for pump 100, see Cassette Identification Systems and Methods col. 37, line 49 until col. 40, line 62 for additional details), wherein: 

the label/marking comprising a bar-code identification and/or a RFID/NFC wireless identification, 
the information provided to the pump comprises one or more data related to drug type and drug concentration (col. 37, line 55), solvent, bag volume (col. 37, line 55-56), drug batch, administration route, maximum limits for safe infusion per patient code, and optionally for wireless transmission of the infusion protocol; and
the information provided to the pump from the label/marking concerning the drug type and concentration enables the right and/or automatic choice of the infusion protocol (col. 38, lines 27-36 and col. 39, lines 6-13; i.e., wherein microprocessor 182 of pump 100 prevents initiation or continuation of pumping operation if the appropriate signal from cassette identification sensor 196 is not received); 
wherein the system comprises a protection means against abuse and wherein the identification of the data of the storage bag label/marking is carried out automatically by a function of the pump (col. 38, lines 20-36; i.e., the identification of data such as the drug type is automatically carried out as a function of the pump upon cassette 104 being mounted to pump 100) or by a mobile or internet application 
wherein the mobile or internet application permits control of administration route by the patient (Fig. 13 and col. 18, line 64 until col. 19, line 26 for details of how caregiver pump 200 permit control of administration route by the patient), and 
wherein the integrated function of the pump (col. 37, lines 63-65 and col. 38, lines 20-36; i.e., cassette 104 is unlocked to be ready for use upon determination by the cassette identification system that a proper cassette 104 is mounted on pump 100), the mobile or internet application is enabled to unlock the storage bag to be ready for use (col. 20, line 66 until col. 21, line 11; i.e., caregiver pump 200 is enabled to unlock the pump lock of pump 100 thereby unlocking cassette 104 to be ready for use). 
While Peterson discloses pump 100 being used for pain control therapy including delivering an analgesic (col. 30, lines 4-7), Peterson does not explicitly disclose how fluid reservoir 108 is filled. Accordingly, Peterson does not explicitly disclose “wherein the drug and medical device system comprising a drug storage bag is pre-filled pharmaceutically or in a pharmaceutical compounding facility with a drug, and wherein the drug pre-filled storage bag has long-term stability with a shelf-life of the drug-pre-filled bag/set of at least 1 month” on lines 11-14 of claim 1. 
First, it is noted that how the drug storage bag is filled is considered to be a product-by-process limitation. In particular, the limitation of lines 11-12 appears to only require that the bag be filled with the drug prior and how the bag is filled (whether being filled by a 
Moreover, it is noted that Flaherty also discloses a drug and medical device system comprising a pump (10) for administering at least one analgesic and/or anesthetic drug ([0048]) and a drug storage bag or storage bag set (30) ([0057]) pre-filled with the at least one analgesics and/or anesthetic drug ([0059]; i.e., since reservoir 30 may be prefilled by a cooperating drug manufacturer, interpreted as being a pharmaceutical company). Moreover, Flaherty discloses it is well-known for such systems for the reservoir to be prefilled by the device manufacturer, a cooperating drug manufacturer (or pharmaceutical company), or may include external filling means ([0059]). Therefore, since both Peterson and Flaherty are drawn to drug and medical systems, it would have been further obvious to one of ordinary skill at the time of the invention to modify Peterson with fluid reservoir 108 being pre-filled pharmaceutically since Flaherty discloses being prefilled by a cooperating drug manufacturer is a known alternative method for how a reservoir is filled with the drug for delivery ([0059]). 
Secondly, both Peterson and Flaherty does not further disclose that “wherein the drug pre-filled storage bag has long-term stability with a shelf-life of the drug-pre-filled bag/set of at least 1 month” (lines 13-14). However, it is noted that Gustafsson discloses a pre-filled (col. 4, lines 47-52) medical fluid container in the form of a storage bag and that it is well-known for 
Claim 2. Peterson in view Flaherty and Gustafsson discloses the system according to claim 1, wherein Gustafsson further discloses that the drug storage bag or storage bag set comprises a multilayer film that has a surface in contact with the at least one analgesic and/or anesthetic drug, wherein the multilayer film comprises a material selected from the group consisting of ethylenevinylacetate (EVA), a linear polyolefinic polymer, a cyclic polyolefinic polymer, and combinations thereof (col. 10, lines 1-19; i.e., polyethylyne is a polyolefinic polymer), and inner layers made of barrier materials to moisture (col. 10, lines 19-23; i.e., shield against moisture), gases (col. 9, line 53-60; i.e., inner oxygen barrier), and UV light (col. 9, lines 25-29, i.e., aluminum foil). Therefore, it would have been obvious to one of ordinary skill at the time of the invention that the modified fluid reservoir of Peterson in view of Flaherty and Gustafsson also comprises the claimed multilayer film as disclosed by Gustafsson since such features allows for the container to be sterilized and provide an improved barrier against environmental oxygen and moisture for long term storage with a predetermined quality (col. 4, lines 3-30 of Gustafsson).
Claim 5. Peterson in view Flaherty and Gustafsson discloses the system according to claim 1, wherein Peterson further discloses the drug storage bag is adjusted for portable use (col. 15, lines 9-13; i.e., since pump 100 of Peterson is ambulatory, cassette 104 is adjusted for portable use), wherein cassette 104 comprises a single storage bag (108) equipped with an individual external packaging (col. 38, lines 58-62; i.e., housing structure of cassette 104 including a base 544 and a base plate 542 illustrated in Figs. 24, 25, and 27). 
Claim 6. Peterson in view Flaherty and Gustafsson discloses the system according to claim 1, wherein Peterson further discloses that the drug storage bag or storage bag set is in the form of a drug cassette (104) (col. 4, lines 3-9; i.e., cassette 104 comprises a fluid reservoir 108 as illustrated in Fig. 1 contained within cassette 104 or Fig. 3 for remote fluid reservoir)
Claim 7. Peterson in view Flaherty and Gustafsson discloses the system according to claim 1, wherein while Peterson discloses delivering an analgesic for pain control therapy (col. 30, lines 4-7), Peterson does not explicitly disclose that the analgesic drug is selected from the group consisting of morphine, oxycodone, fentanyl, sufentanil, and pethidine, and/or wherein the anesthetic drug is selected from the group consisting of ropivacaine, lidocaine, bupivacaine, and cloroprocaine. However, Flaherty also further discloses fluid delivery system for treating pain or chronic pain, wherein the medication delivered includes morphine ([0048]). Therefore, it would have been obvious to one of ordinary skill at the time of the invention to further modify Peterson in view of Flaherty and Gustafsson with the feature of the analgesic drug is selected from the group consisting of morphine, oxycodone, fentanyl, sufentanil, and pethidine, as disclosed by Flaherty ([0048]; i.e., since morphine, a known analgesic, being suitable to be delivered with an ambulatory infusion device).
Claim 8. Peterson in view of Flaherty and Gustafsson discloses the system according to claim 1, wherein Peterson further discloses that the system comprises a patient feedback function and interface (124, 126, 128, 130; see col. 4, lines 18-27 and telephone via modems 310, 320, see col. 18, lines 36-63 and Fig. 13; i.e., wherein patient feedback function includes talking with the clinician and inputting selections via screen display and keys 124) by which an analgesic effect is reported by the patient as a value with a range or as an answer to a question asked by the feedback function (Fig. 13; i.e., via talking with the clinician, the patient can report an analgesic effect by answering questions asked by the clinician). It is noted that “by which…function” is interpreted as being a function of the claimed patient feedback function and interface.
Claim 9. Peterson in view of Flaherty and Gustafsson discloses the system according to claim 1, wherein Peterson further discloses that the system comprises a control function for the patient's identification and administration route verification before administration start up (col. 19, lines 27-37; i.e., via software of caregiver pump 200), and for providing a commensurate control report (col. 20, lines 45-47; i.e., status report by the caregiver).
Claim 10. Peterson in view of Flaherty and Gustafsson discloses the system according to claim 1, wherein Peterson further discloses pump 100 being equipped with alarm 194 such as visual alarms and/or audible alarm (col. 6, lines 18-22 and col. 11, lines 29-30; i.e., issue alarms to indicate certain conditions or occurrences to the user), wherein the microprocessor 182 may send an appropriate signal to display 126 or alarm 194 if there is an error in the identification of the cassette 104 (col. 38, lines 32-36). Therefore, Peterson discloses a safety function for warning in case of wrong dosage administration since alarm 194 is capable of warning in case of 
Claim 13. Peterson in view of Flaherty and Gustafsson discloses the system according to claim 1, wherein Peterson further discloses an interface function through which an administration protocol comprising patient identification, the administration route, drug label content identification, intermediate and/or final infusion protocol, monitoring of analgesia level and/or other side-effect information, and therapeutic results can be reported to a local network or the internet to an attending physician (col. 6, lines 31-39; i.e., via pump 200 or computer 204 being locally linked to pump 100, the administration protocol can be reported to the clinician), and through which the attending physician may change the administration protocol within pre-set limits (col. 30, lines 4-38 and col. 31, lines 1-31, particularly, lines 12-13; i.e., options from program are interpreted as the pre-set limits, see lines ).
Claim 31. Peterson in view of Flaherty and Gustafsson discloses the system according to claim 1, wherein the protection means against abuse comprises a mechanism to unlock a closed drug cassette (col. 37, lines 63-65 and col. 38, lines 20-36; i.e., wherein the indicia identifying system of Peterson is interpreted as being an equivalent structure of an RFID/NFC system of the instant disclosure, see instant pg. 9, lines 26-27). It is noted that both the indicia identifying system of Peterson and the RFID/NFC system of the instant disclosure are mechanisms that unlocks (i.e., allow for operation of the pump with the drug cassette) when the drug cassette is placed on the pump and is authorized by the system for infusion).
Claim 32. Peterson discloses the system according to claim 31, wherein the mobile or internet application actuates the mechanism to unlock the closed drug cassette (col. 21, lines 3-5; i.e., since application of pump 200 allows for the caregiver to unlock pump 100 thereby unlocking cassette 104 to pump operations when the proper cassette 104 is mounted in pump 100).
Claim 33. Peterson discloses the system according to claim 1, wherein the mobile or internet application permits patient control of the IV administration of the at least one analgesic and/or anesthetic drug (col. 24, lines 8-29, particularly, lines 22-23 and 27-29; since control system of patient pump 100 is appropriately programmed by the caregiver for the specific patient usage including an operating program containing appropriate pump control commands for controlling the pumping mechanism which permit patient control of the pumping mechanism including infusion being intravenously delivered, see col. 8, line 54).

Claim 3, as best understood (see above for further explanation), is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson (US Pat. No. 5,935,099) in view of Flaherty (US Pub. No. 2002/0072733 A1) and Gustafsson (US Pat. No. 6,007,529) further in view of Gaster (US Pub. No. 2005/0040126 A1).
Claim 3. Peterson in view of Flaherty and Gustafsson discloses the system of claim 1, wherein while Flaherty further discloses a device pouch 351 comprising TYVEK (which is made of polyethylene fibers1) to allow sterilization and maintain sterility of the fluid delivery device .

Claim 4, as best understood (see above for further explanation), is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson (US Pat. No. 5,935,099) in view of Flaherty (US Pub. No. 2002/0072733 A1) and Gustafsson (US Pat. No. 6,007,529) further in view of Tamari (US Pat. No. 6,517,526 B1).
Claim 4. Peterson in view of Flaherty and Gustafsson discloses the system according to claim 1, but does not further disclose that the drug storage bag comprises internal micro-striations or any other embossment, or texture that makes the surface in contact with the drug not completely flat. However, it is noted that Tamari also discloses drug storage bag (15), similar to that of IV bags (col. 7, lines 45-46), comprises protrusions 15d that prevents pouch 15 

Claims 34 and 35, as best understood (see above for further explanation), are rejected under pre-AIA  35 U.S.C. 103 (a) as anticipated by Peterson (US Pat. No. 5,935,099) in view of Flaherty (US Pub. No. 2002/0072733 A1) and Gustafsson (US Pat. No. 6,007,529) further in view of Wang (US Pub. No. 2009/0221986 A1).
Claim 34. Peterson in view of Flaherty and Gustafsson discloses the system according to claim 1, wherein Peterson further discloses that a mobile application (200) permits patient control including specifically programming the control system of pump 100 to allow for patient control of the dosage needed within a specified parameter so as to control the amount of pain medication being infused at the discretion of the patient within the specified parameters (col. 24, lines 8-29, particularly, lines 14-23) but does not explicitly that the mobile or internet application permits patient control of the central nerve block administration of the at least one analgesic and/or anesthetic drug.  
However, as interpreted above, the limitation of the claim is interpreted as controlling epidural anaesthesia (instant pg. 1, line 4). It is noted that Wang also discloses a drug and 
Claim 35. Peterson in view of Flaherty and Gustafsson discloses the system according to claim 1, wherein Peterson further discloses that a mobile application (200) permits patient control including specifically programming the control system of pump 100 to allow for patient control of the dosage needed within a specified parameter so as to control the amount of pain medication being infused at the discretion of the patient within the specified parameters (col. 24, lines 8-29, particularly, lines 14-23) but does not explicitly that the mobile or internet application permits patient control of the peripheral nerve block administration of the at least one analgesic and/or anesthetic drug.  However, it is noted that Wang also discloses a drug and 

Response to Arguments
With respect to applicant’s response regarding the previous objections and 35 U.S.C. 112 rejections on pgs. 7-8, the amendments to the claims are considered sufficient to clarifying the previous issue of informalities and confusion in the claims. However, the amendments to the claims introduces new issues to the claims. Therefore, the amended claims are still rejected under pre-AIA  35 U.S.C. 112, first and second paragraphs, and also objected to as further explain above.

Applicant’s arguments with respect to the amended claims, particularly claim 1, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, it is noted that Peterson in view of Flaherty and Gustafsson discloses amended claim 1 as further explained above, wherein the argued limitation on pgs. 10-11 are disclosed by Peterson, see above for details. Therefore, applicant’s arguments drawn to Gustafsson on pg. 11 is not persuasive since Peterson discloses the newly added limitation.
However, while Johnson and Hickle are no longer applied in the rejection, applicant is advised that these prior art may still be applicable to the amended claims because applicant’s arguments on pgs. 10-11 are not persuasive. Although Johnson, Hickle and Gustafsson are silent to a mobile application or an internet application, it is noted that the instant claims do not explicitly require this feature. As presently amended, claim 1 requires a mobile or internet application as alternatives to a function of the pump (see lines 32-34: “a function of the pump or by a mobile or internet application”) or an integrated function of the pump (see lines 37-38: “the integrated function of the pump, the mobile or the internet application”). Therefore, amended claim 1 requires only one of 1) the integrated function of the pump, 2) the mobile application, or 3) the internet application for identification of the data of the storage bag label/marking automatically (lines 32-34) and being enabled to unlock the storage bag to be ready for use (lines 37-38). Moreover, while lines 35-36 further recite specifics of the mobile or internet application, this is only further limiting the mobile or internet application not the OR 2) the identification of the data of the storage bag label/marking is carried out automatically by a mobile application connected to or communicating with the pump locally; wherein the mobile application permits control of the administration route by the patient; and the mobile application is enabled to unlock the storage bag to be ready for use; OR 3) the identification of the data of the storage bag label/marking is carried out automatically by an internet application connected to or communicating with the pump locally; wherein the internet application permits control of the administration route by the patient; and the internet application is enabled to unlock the storage bag to be ready for use (see above pre-AIA  112, first paragraph, rejection for interpretation details regarding new matter issue). Accordingly, since Johnson in view of Hickle and Gustafsson discloses the identification of the data of the storage bag label/marking is carried out automatically by a function of the pump and that an integrated function of the pump is enabled to unlock the storage bag to be ready for use, applicant’s arguments that Johnson, Hickle and Gustafsson does not disclose the mobile or internet application as claimed is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783                                                                                                                                                                                           



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 what is Tyvek® from https://www.dupont.com/tyvekdesign/design-with-tyvek/why-tyvek.html#:~:text=DuPont%E2%84%A2%20Tyvek%C2%AE%20is,resistance%20is%20of%20prime%20importance. (Accessed on April 28, 2021).